[Cite as Green v. Zep Inc., 2020-Ohio-3896.]


                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



Melinda Green,                                    :

                 Plaintiff-Appellant,             :
                                                                  No. 19AP-477
v.                                                :           (C.P.C. No. 12CV-2980)

Zep Inc. et al.,                                  :     (ACCELERATED CALENDAR)

                 Defendants-Appellees.            :



                                         D E C I S I O N

                                      Rendered on July 30, 2020


                 On brief: Stark & Knoll Co., L.P.A., and David P. Bertsch, for
                 appellant. Argued: David P. Bertsch.

                 On brief: Ritzler, Coughlin & Paglia, Ltd., Michael A. Paglia,
                 and Colin P. Sammon, for appellee Safety-Kleen Systems, Inc.
                 Argued: Colin P. Sammon.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, P.J.
        {¶ 1} Plaintiff-appellant, Melinda Green, appeals from a judgment of the Franklin
County Court of Common Pleas dismissing her complaint, pursuant to Civ.R. 41(B)(1), for
failure to prosecute. For the reasons that follow, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} Appellant is the executor of the estate of her late husband, Gregory R. Green
("decedent"), who died of leukemia on May 8, 2007. On March 3, 2009, appellant filed a
complaint for wrongful death and negligence against numerous industrial solvent
manufacturers, including defendants-appellees, Safety-Kleen Corporation ("Safety-Kleen")
and Zep Inc. ("Zep"). Therein, appellant claimed that decedent was exposed to products
No. 19AP-477                                                                                   2


containing benzene and other carcinogenic chemicals during the course of his employment
at Barney & White Auto & Truck Parts Co. from 1982 until 1996 and Flora's Diesel from
November 1996 until March 1997. Appellant dismissed the complaint on March 8, 2011 by
filing a notice of voluntary dismissal pursuant to Civ.R. 41(A)(1)(a).
       {¶ 3} On March 7, 2012, appellant refiled the complaint. On April 9, 2012, both
Zep and Safety-Kleen filed a motion to dismiss the complaint, pursuant to Civ.R. 12(B)(6),
arguing that appellant's wrongful death and survivorship claims predicated on negligence
and product liability did not state a claim for relief because appellant failed to identify any
particular defective product manufactured by Zep or Safety-Kleen. On March 20, 2015, the
trial court issued an entry denying the motions to dismiss. The entry reads in relevant part
as follows:
               Plaintiff has sued Defendants for allegedly exposing her
               husband to benzene and other carcinogenic chemicals
               contained in solvent products that they manufactured and
               distributed to her husband's employers. Plaintiff has further
               identified the places of employment where he was allegedly
               exposed to these products and the time frames of said
               exposure. These allegations are sufficient to overcome a
               request for a dismissal. Plaintiff will clearly need to identify
               the specific products and the specific manner in which they
               allegedly caused injury to her husband to overcome summary
               judgment or to prove her claims at trial. But such facts do not
               need to be set forth in the Complaint.

(Emphasis added.) (Mar. 20, 2015 Entry at 3.)
       {¶ 4} In the March 20, 2015 entry denying the motions, the court also issued the
following order: "Counsel for the parties shall confer and submit to the Court an agreed
upon Amended Case Schedule. If they cannot agree, then they can submit their own
proposed schedules for the Court's consideration." (Mar. 20, 2015 Entry at 3.)
       {¶ 5} The parties subsequently failed to submit an agreed amended case schedule,
and no party submitted their own proposed schedule as required by the March 20, 2015
entry. Rather, on January 31, 2018, Zep and Safety-Kleen filed a joint motion to dismiss
the complaint, pursuant to Civ.R. 41(B)(1), for failure to prosecute, alleging that appellant
"failed to comply with court orders and has * * * held this litigation at a standstill for almost
three years" and "has a history of dilatory litigation practice." (Jan. 31, 2018 Joint Mot. at
1.)
No. 19AP-477                                                                             3


       {¶ 6} On March 9, 2018, the trial court issued an entry denying the joint motion to
dismiss, wherein it was noted that "[t]he Court has thoughtfully and carefully considered
Defendants' request and well-reasoned position" but that appellant "has not ignored Court
orders with regards to discovery, [just] a Court order to submit an amended case schedule."
(Mar. 9, 2018 Entry at 1.) The trial court concluded as follows:
               [W]hile significant delay has occurred in the prosecution of
               this case, from the binding precedent, the responsibility
               cannot solely be placed on the Plaintiff so as to impose the
               harshest sanction under the law. For this reason, the Motion
               to Dismiss is DENIED.
               Because the parties are in a better position to determine the
               time needed to complete discovery, the Court will once again
               order them to confer and submit an agreed amended case
               scheduling order on or before March 28, 2018. This time, the
               failure to comply with the order will be deemed a failure to
               prosecute and will result in a dismissal of the case.
(Emphasis added.) (Mar. 9, 2018 Entry at 1-2.)
       {¶ 7} On June 26, 2018, the trial court issued a stipulated scheduling order
requiring appellant's "Disclosure of Evidence on Product Identification" on or before
December 1, 2019. A trial of the matter was scheduled for March 2, 2020.
       {¶ 8} On January 8, 2019, the trial court issued an order referring the case to a
magistrate to conduct "a hearing/status conference for any disputes concerning discovery
or case scheduling management" and ordering the parties to contact the magistrate "with
any scheduling conflicts or if there are any issues that arise prior to scheduled
hearing/conference." (January 8, 2019 Order of Reference at 1.) On February 27, 2019,
the magistrate conducted the hearing, and on March 4, 2019, the magistrate issued a
"report and scheduling order."
       {¶ 9} In the order, the magistrate acknowledged that the stipulated scheduling
order contained an obvious typographical error in that it provided for appellant's
"Disclosure of Evidence on Product Identification" on or before December 1, 2019, when
that date should have been December 1, 2018. The magistrate noted: "It was not denied
that during June of 2018, Plaintiff's counsel expressed to opposing counsel that the case
would be voluntarily dismissed if counsel's due diligence did not discover the specific
identification of the solvent based products set forth in the pleadings. However, Plaintiff
No. 19AP-477                                                                            4


sought one final opportunity to exhaust such measures."           (Mar. 4, 2019 Report &
Scheduling Order at 2.) In the order, the magistrate determined appellant "must be
afforded one additional opportunity to make her fundamental disclosure of evidence on
Product Identification," and appellant's "deadline to submit Expert Reports should also be
extended accordingly." (Mar. 4, 2019 Report & Scheduling Order at 3.) The magistrate's
order concluded as follows:
               [A] second status conference/show cause hearing in this
               matter is hereby SCHEDULED for April 30, 2019 * * *. By this
               time, Plaintiff is hereby ORDERED to have filed with the
               Court and exchanged with opposing counsel Plaintiff's
               Disclosure of Evidence on Product Identification. Should this
               occur in advance of that date, counsel are free to contact the
               undersigned indicating that the need for another Court
               appearance has been rendered moot. Conversely, if
               Defendants continue to object to Plaintiff's disclosure as being
               in contravention of the Stipulated Scheduling Order, a show
               cause hearing will commence at that time. Plaintiff shall be
               required to show cause why this action should not be
               dismissed with prejudice, for failure to prosecute. After the
               conclusion of the evidentiary hearing, the Magistrate will
               make a recommendation to the Court in accordance with
               Civ. R. 41(B)(l).
(Emphasis omitted.) (Mar. 4, 2019 Report & Scheduling Order at 3-4.)
       {¶ 10} On April 30, 2019, appellant dismissed the complaint against ZEP by filing a
notice of voluntary dismissal pursuant to Civ.R. 41(A)(1)(a). Appellant also submitted to
opposing counsel and filed with the trial court a document entitled "Plaintiff's Product-
Identification Evidence." This document provides as follows:
               Plaintiff submits the following product-identification
               evidence in addition to that presented in the original action
               (09 CV 0003159):
               Martin Hosler and Greg Ehret, who worked with Decedent
               Gregory Green at Barney & White Auto Parts Co., have
               identified Safety-Kleen Stoddard Solvent as a product that
               was routinely used in the wash tanks at Barney & White to
               degrease the used transmission parts for reuse in rebuilt
               transmissions.
(Apr. 30, 2019 Pl.'s Product-Identification Evidence at 1.)
       {¶ 11} Appellant's counsel claims the statements of witnesses Hosler and Ehret were
inadvertently omitted from the information appellant provided to the court and opposing
No. 19AP-477                                                                                5


counsel with the above-cited disclosure. Neither of those witness statements are part of the
trial court record. The record shows appellant also provided two expert reports to opposing
counsel as part of the April 30, 2019 submission, but neither report was filed in the trial
court.
         {¶ 12} As a result of the April 30, 2019 hearing, the magistrate issued a "report" on
May 13, 2019, wherein the magistrate found as follows:
                Product-Identification Evidence was served on opposing
                counsel and filed with the Court in advance of the status
                conference. This was said to satisfy the deadline provided by
                the undersigned Magistrate in his March 1, 2019 Report.

                Counsel for Safety-Kleen Corp. acknowledged that such
                information was provided and filed by Plaintiff. However, it
                was explained that because Defendant just received the
                information minutes before the status conference, there was
                insufficient time to review its contents. Therefore, it was
                agreed that Defendant's position would be communicated to
                the Magistrate within a week of the status conference.
(May 13, 2019 Report at 2.)
         {¶ 13} The magistrate's report further provides:
                On May 8, 2019, Safety-Kleen Corp.'s attorney contacted the
                undersigned. At that time, it was offered that it is Defendant's
                position that the recent Product-Identification of Safety-
                Kleen Stoddard Solvent, in addition to what was previously
                identified by Plaintiff, is not a sufficient identification under
                Ohio law. Accordingly, counsel for Defendant suggested that
                a motion to dismiss will likely be submitted in the next thirty
                days.
                Based on the foregoing, the Magistrate finds that this action
                at the very least is now in harmony with the June 26, 2018
                Stipulated Scheduling Order. An existing deadline of
                November 1, 2019 has been assigned for dispositive motion
                submissions.
(May 13, 2019 Report at 2.)
         {¶ 14} On May 21, 2019, Safety-Kleen filed a renewed motion to dismiss the
complaint, pursuant to Civ.R. 41(B)(1), for failure to prosecute. The stated grounds for the
motion are that appellant "failed to comply with court orders and continues to hold this
litigation in a standstill going on more than four years" and "[d]espite every opportunity
and leniency, including extensions of time upon extensions of more time, * * * failed to
No. 19AP-477                                                                                6


comply with the Court's orders to produce evidence of product identification." (May 21,
2019 Mot. at 1.)
       {¶ 15} In opposition to the motion, appellant argued it had prosecuted the case in
accordance with the trial court's order by submitting product identification evidence to
opposing counsel within the time required by the magistrate's order and by dismissing Zep
from the case. Appellant informed the magistrate that even though his discussions with
Safety-Kleen's counsel resulted in an agreement that Safety-Kleen would seek dates to
depose Hosler and Ehret, Safety-Kleen's counsel intended, all the while, to file a motion to
dismiss the case for failure to prosecute. In support of this claim, appellant's counsel cited
and attached an email correspondence he sent to opposing counsel which provides in
relevant part: "Per our discussion just now, I will wait to hear from [co-counsel] regarding
available dates for the depositions of Messrs. Hosler and Ehret. We would secure affidavits
from them but it makes little sense if you're going to depose them anyway." (May 30, 2019
Memo. in Opp. at 2-3.)
       {¶ 16} In its reply memorandum, Safety-Kleen maintained that an unauthenticated
email correspondence attached to appellant's memorandum in opposition and certain
references by appellant to off-the-record discussions with opposing counsel and the
magistrate were not evidence that could be considered by the trial court in ruling on the
motion to dismiss. Safety-Kleen further maintained:
               [E]xpert reports of Arthur Frank, M.D., Ph.D., and Melvyn
               Kopstein, Ph.D. are devoid of any mention of Safety-Kleen
               solvent. Worse, Plaintiff's production of Dr. Frank's file
               referenced—but omitted—witness statements of Martin Hosler
               (an alleged coworker disclosed in Plaintiff's so-called "Product
               Identification Evidence"), and Roger Wright. Their suspicious
               absence leads to the inference that the statements, if they
               actually exist, do not actually identify Safety-Kleen products.

(Footnote omitted.) (June 12, 2019 Reply Memo. at 5.)
       {¶ 17} On June 24, 2019, the trial court issued a decision granting Safety-Kleen's
renewed motion to dismiss the complaint for failure to prosecute. The court noted that it
had previously given appellant "the chance to describe the alleged defective product with
more specificity" when it denied Zep's 2015 motion to dismiss and subsequently denied the
2018 joint motion to dismiss for failure to prosecute even though appellant "failed to file an
No. 19AP-477                                                                                7


amended case order as required." (June 24, 2019 Decision at 4.) The court recalled that
the decision to deny the joint motion to dismiss was "a decision which was not reached
lightly." (June 24, 2019 Decision at 4.) The trial court also noted the magistrate's March 4,
2019 report and order gave appellant the benefit of the doubt regarding the typographical
error in the amended case schedule even though it was "reasonable to assume the deadline
was December 2018." (June 24, 2019 Decision at 4.)
       {¶ 18} In granting the motion to dismiss, the trial court recalled appellant was given
"yet another chance" by the magistrate to file and exchange product identification evidence
with opposing counsel by April 30, 2019, but appellant had provided information to
opposing counsel just minutes before the scheduled conference which necessitated a
consideration by the magistrate. (June 24, 2019 Decision at 5.) The trial court found that
appellant "has caused this litigation to drag out for eight years without making meaningful
progress" and has "failed to provide an adequate or timely description of the product at
issue here, which underlies her entire case." (Emphasis sic.) (June 24, 2019 Decision at 5.)
The trial court found that appellant's "behavior 'displays contempt for ... the rights of the
opposing party' " and that appellant "has exhausted her opportunities to prosecute and will
not be given any more chances." (June 24, 2019 Decision at 7, quoting Wallace v. Euclid
Meridia Hosp., 8th Dist. No. 82436, 2003-Ohio-5813, ¶ 4.)
       {¶ 19} The trial court dismissed appellant's complaint "with prejudice" pursuant to
Civ.R. 41(B)(1). (June 24, 2019 Decision at 7.) Appellant timely appealed to this court from
the June 24, 2019 judgment entry.
       {¶ 20} On October 2, 2019, Safety-Kleen filed a motion to strike portions of
appellant's merit brief that referenced certain matters that were not part of the record in
the trial court and were not considered by the trial court in reaching its decision to dismiss
appellant's complaint. On October 8, 2020, this court issued a journal entry stating that
Safety-Kleen's motion to strike "shall be submitted to the court at such time as the court
addresses the merits of this appeal." (Oct. 8, 2019 Journal Entry at 1.) The motion has
been fully briefed and is ripe for this court's consideration.
No. 19AP-477                                                                                               8


II. ASSIGNMENT OF ERROR
        {¶ 21} Appellant assigns the following as trial court error:
                THE TRIAL COURT COMMITTED PREJUDICIAL ERROR
                IN DISMISSING PLAINTIFF'S ACTION WITH PREJUDICE
                FOR FAILURE TO PROSECUTE UNDER CIV.R. 41(B)(1).
III. LEGAL ANALYSIS
        A. Safety-Kleen's Motion to Strike
        {¶ 22} Before undertaking a review of the merits, we shall consider Safety-Kleen's
motion to strike. Safety-Kleen contends that appellant's merit brief refers to matters that
are not part of the record on appeal and should be stricken. We agree.
        {¶ 23} In appellant's merit brief, appellant refers to telephone conversations and
other off-the-record conversations appellant's trial counsel reportedly had with opposing
counsel in April and May 2019, as well as statements allegedly made to and by the
magistrate during the April 30, 2019 hearing, which was not recorded or transcribed. In
the magistrate's March 4, 2019 report and scheduling order, the magistrate noted that "[n]o
party requested that evidence be introduced or that the proceeding be put on the record."
(Mar. 4, 2019 Report & Scheduling Order at 1.) Appellant also refers in her merit brief to
conversations her trial counsel reportedly had with prospective witnesses in the case, none
of which occurred on the record and none of which were submitted to the trial court in
affidavit form. We note that even though appellant made similar references in her
memorandum in opposition to Safety-Kleen's Civ.R. 41(B)(1) motion in the trial court,
appellant's trial counsel did not submit his own affidavit to the trial court in order to provide
evidentiary support for the off-the-record conversations referred to in the memorandum
and in appellant's merit brief. Nor has appellant invoked the provisions of App.R. 9(E)
which permit a party, under certain circumstances, to supplement the record on appeal.1
        {¶ 24} App.R. 9(A) sets forth the "[c]omposition of the record on appeal" in relevant
part as follows:
                (1) The original papers and exhibits thereto filed in the trial
                court, the transcript of proceedings, if any, including exhibits,
                and a certified copy of the docket and journal entries prepared



1Whether supplementation of the record would be appropriate in this case is not, therefore, a question raised
in this appeal.
No. 19AP-477                                                                                  9


               by the clerk of the trial court shall constitute the record on
               appeal in all cases.

       {¶ 25} This and other courts of appeal have consistently held that reviewing courts
are not to consider information that is not part of the trial court record and does not meet
the requirements of App.R. 9(A). See, e.g., Watkins v. Holderman, 10th Dist. No. 11AP-
491, 2012-Ohio-1707 (motion to strike portions of appellant's brief granted because
appellants are barred by App.R. 9(A) from making arguments and citing evidence regarding
discovery requests that were not part of the trial court record); Star Seal of Ohio, Inc. v. Tri
State Pavement Supplies, LLC, 10th Dist. No. 09AP-969, 2010-Ohio-2324 (granting
appellee's motion to strike portions of appellant's brief because appellant's statement of
facts included factual allegations that were not properly before the trial court); State v.
Zhovner, 3d Dist. No 2-12-13, 2013-Ohio-749 (because manual and photograph were
neither admitted into evidence nor otherwise made part of the trial court record, they were
not a part of the record on appeal and could not be considered by the appellate court);
Walton v. Dynamic Auto Body, 7th Dist. No. 12 CO 11 , 2013-Ohio-758 (attachments to an
appellant's merit brief were not part of the record on appeal because they were not
submitted to the trial court and did not meet any requirements of App.R. 9(A)); Condron
v. Willoughby Hills, 11th Dist. No. 2007-L-015, 2007-Ohio-5208 (in former city finance
director's claim for accrued vacation time, information that another employee took his
remaining vacation time after his effective resignation could not be considered on appeal
as that information was not before the trial court or the magistrate prior to the final
judgment); Erie Ins. v. Williams, 9th Dist. No. 23157, 2006-Ohio-6754 (though appellant
filed an affidavit on appeal from a trial court's denial of his motion for relief from default
judgment swearing that he did not receive service, the court could not consider it under
App.R. 9(A) as the affidavit was never filed with the trial court).
       {¶ 26} Here, Safety-Kleen objected in the trial court to the unsworn statements
made by appellant's trial counsel in appellant's memorandum in opposition to the motion
to dismiss, arguing that such information was outside the record and not of evidentiary
quality. The trial court's ruling on Safety-Kleen's Civ.R. 41(B)(1) motion shows that, with
the exception of the email regarding depositions, the trial court did not consider the
No. 19AP-477                                                                                 10


information in ruling on the motion to dismiss. With regard to the email, the trial court
noted that an offer to make witnesses available for a deposition is not evidence.
       {¶ 27} In this court, Safety-Kleen has moved to strike references to the same
information as it appears in appellant's merit brief. Because the information in appellant's
merit brief was not properly introduced in the trial court and was not made part of the trial
court record, Safety-Kleen's motion to strike portions of appellant's merit brief is granted.
App.R. 9(A). This court shall not consider that information in reviewing the trial court's
judgment in this case.
       B. Appellant's Assignment of Error
       {¶ 28} Civ.R. 41(B)(1) provides that "[w]here the plaintiff fails to prosecute, * * * the
court upon motion of a defendant or on its own motion may, after notice to the plaintiff's
counsel, dismiss an action or claim." A dismissal for failure to prosecute "operates as an
adjudication upon the merits unless the court, in its order for dismissal, otherwise
specifies." Civ.R. 41(B)(3). The decision to dismiss a complaint for failure to prosecute is
within the sound discretion of the trial court, and an appellate court's review of such a
dismissal is confined solely to the question of whether the trial court abused its discretion.
Jones v. Hartranft, 78 Ohio St. 3d 368, 371 (1997). The term "abuse of discretion" as it
applies to a dismissal with prejudice for lack of prosecution implies an unreasonable,
arbitrary, or unconscionable attitude on the part of the court in granting such motion. Id.,
citing Pembaur v. Leis, 1 Ohio St. 3d 89, 91 (1982).
       {¶ 29} The factors a trial court will consider in ruling on a motion to dismiss,
pursuant to Civ.R. 41(B)(1), include the drawn out history of the litigation, including a
plaintiff's failure to comply with court orders until threatened with dismissal, and other
evidence that a party is deliberately proceeding in dilatory fashion or has done so in a
previously filed, and voluntarily dismissed, action. See Jones at 372. Here, the trial court
made the following findings in support of dismissal:
               Earlier this year, Plaintiff was described as promising to
               "obtain more specific information regarding product
               identification in the very near future from two referenced
               witnesses" but what was provided on April 30, 2019 is
               insufficient. See Magistrate's Report, March 4, 2019. As
               Defendant notes, Plaintiff has failed to provide legitimate
               evidence supporting their product claims such as affidavits,
               witness statements, packaging labels, or photographs.
No. 19AP-477                                                                               11


               Plaintiff claims she would have "no problem obtaining
               affidavits if needed," but blames Defendant for not properly
               requesting them. Plaintiff's Memo Contra, May 30, 2019.
               Whether Defendant requested them properly or not, Plaintiff
               was required to submit more robust evidence on April 30,
               2019 describing the product at issue, whether it was in the
               form of affidavits or otherwise. Plaintiff also contends that
               she would make the two witnesses described in the product
               identification as available for deposition, but Plaintiff was
               required to submit this type of evidence by April 30, 2019,
               which she failed to do. If the Court permitted Plaintiff to
               pursue her product identification efforts any further, it would
               not be unreasonable to fathom that this case would still be
               going another ten years given her dilatory behavior thus far.
               That is not fair to the Court nor to the Defendant.
(June 24, 2019 Decision at 6.)
       {¶ 30} We agree with the trial court's analysis in this case. The record shows that
appellant originally filed her action against appellees in 2009 and voluntarily dismissed the
action after appellant's deposition revealed no probative evidence regarding product
identification. In denying Zep's motion to dismiss the refiled complaint for failure to state
a claim, the trial court noted appellant "will clearly need to identify the specific products
and the specific manner in which they allegedly caused injury to her husband to overcome
summary judgment or to prove her claims at trial." (Mar. 20, 2015 Entry at 3.) The case
subsequently languished with no progress and no case schedule for nearly three years
before Zep and Safety-Kleen filed their joint motion to dismiss the complaint for failure to
prosecute. In denying the "well-reasoned" motion, the court noted appellant had ignored
an order requiring the parties to submit a case schedule. (Mar. 9, 2018 Entry at 1.) The
trial court further cautioned appellant that any subsequent failure to comply with the
court's order to submit a case schedule "will be deemed a failure to prosecute and will result
in a dismissal of the case." (Mar. 9, 2018 Entry at 2.)
       {¶ 31} When the parties submitted the case schedule, it contained an obvious
typographical error regarding product identification evidence. At a subsequent hearing,
the magistrate gave appellant the benefit of the doubt regarding the obvious error in the
case schedule by providing appellant with "one additional opportunity to make her
fundamental disclosure of evidence on Product Identification." (Mar. 4, 2019 Mag.'s
Report & Scheduling Order at 3.) The magistrate set an April 30, 2019 deadline for
No. 19AP-477                                                                                 12


appellant to produce evidence of specific product identification and scheduled a conference
for that same date. Appellant subsequently made no effort to provide product identification
evidence to appellees until the scheduled conference, necessitating further review by the
magistrate.
       {¶ 32} Our review of the notice of product identification evidence submitted to the
trial court reveals little in the way of actual evidence. Though appellant reportedly attached
witness statements to the information provided to Safety-Kleen, Safety-Kleen informed the
trial court that no such statements were provided. Even if we were to accept appellant's
claim that the omission was a simple mistake, appellant's memorandum in opposition to
Safety-Kleen's motion to strike portions of appellant's merit brief reveals that the Hosler
statement referenced by appellant in the trial court is the same statement appellant
submitted to the Bureau of Workers' Compensation in 2010. We also agree appellant's
reported offer to make possible product identification witnesses available for deposition
amounts to a failure to comply with the trial court's order to provide product identification
evidence. In our view, the record supports the trial court's conclusion that if it permitted
appellant "to pursue her product identification efforts any further, * * * this case would still
be going another ten years given her dilatory behavior thus far." (June 24, 2019 Decision
at 6.) We also agree the continued delay "is not fair to the Court nor to the Defendant."
(June 24, 2019 Decision at 6.)
       {¶ 33} Appellant argues that it was up to appellees to either object to, or move to set
aside, the magistrate's finding in the May 13, 2019 report that the "action at the very least
is now in harmony with the June 26, 2018 Stipulated Scheduling Order." (May 13, 2019
Mag.'s Report at 2.) It is clear from other language in the report, however, that the
magistrate's finding was contingent on the sufficiency of the product identification evidence
recently submitted to appellees. The magistrate also recognized that a Civ.R. 41(B)(1)
motion may be forthcoming. Moreover, the record shows that appellant had notice that
production of product identification evidence was required and that the case could be
dismissed for failure to prosecute should appellant fail to timely produce such evidence.
       {¶ 34} Given the nearly ten-year history of delay in this case and appellant's inability
to comply with trial court orders regarding the case schedule and the threshold issue of
product identification, we cannot say that the trial court acted arbitrarily or unreasonably
No. 19AP-477                                                                             13


or displayed an unconscionable attitude in granting Safety-Kleen's Civ.R. 41(B)(1) motion
due to appellant's failure to prosecute. Thus, appellant has failed to demonstrate the trial
court abused its discretion in dismissing appellant's complaint with prejudice.
       {¶ 35} For the foregoing reasons, we overrule appellant's sole assignment of err0r.
IV. CONCLUSION
       {¶ 36} Having overruled appellant's sole assignment of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                 Motion to strike granted;
                                                                      judgment affirmed.
                     BROWN and LUPER SCHUSTER, JJ., concur.
                                    _____________